Citation Nr: 0614832	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  03-24 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
impotence, to include the issue of whether a substantive 
appeal was timely filed.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Saadat

INTRODUCTION

The veteran had active military service from November 1965 to 
September 1967.  These claims come to the Board of Veterans' 
Appeals (Board) from an April 2002 rating decision and were 
remanded in January 2005.  


FINDINGS OF FACT

1.  By an April 2002 rating decision, the RO granted service 
connection for impotence and assigned an initial non-
compensable rating.  The veteran was notified of this rating 
decision in a letter dated on April 29, 2002, and he 
indicated disagreement with the initial rating in a written 
statement associated with the claims file in May 2002.  The 
RO issued a statement of the case referencing this issue on 
July 25, 2003.  

2.  As of September 25, 2003, neither the veteran nor anyone 
on his behalf had filed a substantive appeal addressing the 
claim for an initial compensable rating for impotence, nor 
was there a request for an extension of time to submit a 
substantive appeal received by then. 

3.  The veteran is currently service connected for the 
following disabilities: type II diabetes mellitus (rated as 
20 percent disabling); diabetic retinopathy (rated as 20 
percent disabling), peripheral neuropathy of the left upper 
extremity (rated as 10 percent disabling), peripheral 
neuropathy of the right upper extremity (rated as 10 percent 
disabling), peripheral neuropathy of the left lower extremity 
(rated as 10 percent disabling), peripheral neuropathy of the 
right lower extremity (rated as 10 percent disabling), and 
impotency (rated as noncompensably disabling).  The combined 
rating is 60 percent.

4.  The preponderance of the evidence is that the veteran is 
not unemployable due solely to his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A timely substantive appeal concerning the claim for an 
initial compensable rating for impotence was not filed, and 
the Board does not have jurisdiction to consider this issue.  
38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 19.30, 
20.200, 20.202, 20.300, 20.302, 20.305 (2005).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial compensable rating for impotence

The threshold question for this claim is whether the veteran 
has submitted a timely substantive appeal.  Appellate review 
is initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
by the RO.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  
Proper completion and filing of a substantive appeal are the 
last actions a claimant needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  The notice of disagreement and the 
substantive appeal must be filed with the VA office that 
entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.

After an notice of disagreement is filed, a statement of the 
case is to be prepared unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1).  The statement of 
the case is to be forwarded to the claimant at his or her 
most recent address of record, with a copy provided to the 
claimant's representative. 38 C.F.R. § 19.30(a).

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the statement of the case is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).  A response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  If the postmark is not of record, 
the postmark date will be presumed to be five days prior to 
the day of receipt of the document by VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday or legal holiday, the next 
succeeding workday will be included in the computation.  38 
C.F.R. § 20.305(a), (b). 

By an April 2002 rating decision, the RO granted service 
connection for impotence and assigned a non-compensable 
rating.  The veteran was notified of this rating decision in 
a letter dated on April 29, 2002, and he indicated 
disagreement with the initial rating in a written statement 
associated with the claims file in May 2002.  The RO issued a 
statement of the case referencing this issue on July 25, 
2003.    

Under the circumstances described above, the veteran had 
until September 25, 2003, to file a timely substantive appeal 
concerning an initial compensable rating for impotence.  

On a VA Form 9 filed on August 21, 2003, the veteran 
indicated he was only appealing the issues he listed, and he 
appears to have written, but then white-out, the words 
"Impotency not disabling."  The remaining handwritten text 
(which extends to the back of the document) does not 
reference or otherwise withdraw the claim regarding 
impotence.  The post mark for this document is not of record.  
On a VA Form 646 dated September 11, 2003, the veteran's 
representative referenced the veteran's claims concerning 
heart disease, hypertension, and TDIU, but did not reference 
the claim concerning impotence (nor indicate that it had been 
withdrawn).  

On a VA Form 21-4142 associated with the claims file on 
December 22, 2003, the veteran wrote "impotence rated 0 % 
should be higher."  However, this was obviously after the 60 
days time limit for which to file a substantive appeal after 
the statement of the case issued on July 25, 2003.  

If a claimant fails to complete an appeal within the required 
time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law and 
regulation.  Under the provisions of 38 U.S.C.A. § 7108, if 
there is a failure to meet these requirements, "(a)n 
application for review on appeal shall not be entertained."  
In the case now before the Board, the veteran did not file a 
timely substantive appeal concerning the claim for an initial 
compensable rating for impotence.  Therefore, the Board lacks 
jurisdiction regarding this claim and it is dismissed.

II.  TDIU

A TDIU may be assigned where the scheduler rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  

The veteran is service connected for the following 
disabilities: type II diabetes mellitus (rated as 20 percent 
disabling); diabetic retinopathy (rated as 20 percent 
disabling), peripheral neuropathy of the left upper extremity 
(rated as 10 percent disabling), peripheral neuropathy of the 
right upper extremity (rated as 10 percent disabling), 
peripheral neuropathy of the left lower extremity (rated as 
10 percent disabling), peripheral neuropathy of the right 
lower extremity (rated as 10 percent disabling), and 
impotency (rated as noncompensably disabling).  The combined 
rating is 60 percent.  38 C.F.R. § 4.25.  Therefore, he does 
not meet the schedular criteria for a TDIU under 38 C.F.R. 
§ 4.16(a).  

If, however, the rating board considers that the veteran is, 
in fact, unemployable because of service-connected 
disabilities, in spite of not meeting the schedular criteria, 
such a case is to be referred to the Director, Compensation 
and Pension Service, for extra-schedular consideration.  To 
receive compensation for being totally disabled, a claimant 
must be unemployable solely as a result of service-connected 
disabilities.  For a veteran to prevail on such a claim, it 
is necessary that the record reflect some factor that places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In determining whether a veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.340, 
3.341(a), 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

At an April 2002 VA examination, the veteran reported that 
after separation from active duty, he worked in an aircraft 
parts factory until 1994.  He apparently then began receiving 
disability benefits from the Social Security Administration 
(SSA) and had not worked since.  On a VA Form 21-8940 
submitted in December 2002, he indicated that he had a high 
school education, and had been told that he could not pass a 
physical examination for company work due to health problems.  
In an August 2003 Form 9, the veteran said that an employer 
would likely look at his physical condition and think twice 
before hiring him.  He made similar assertions in written 
statements filed in December 2003, February 20004, May 2004, 
October 2004, and November 2005.

Some evidence favors the veteran's claim.  For example, the 
claims file is replete with medical records reflecting 
treatment for a multitude of conditions, some of which are 
service connected.  In a letter associated with the claims 
file in May 2004, F. D. Roberts, M.D., wrote that the veteran 
(his patient) was an insulin-dependent diabetic with high 
blood pressure, osteoarthritis, and cholecystitis 
(inflammation of the gallbladder).  He wrote that the veteran 
had a lot of pain, swelling and numerous foot ulcers 
secondary to his diabetes, and that he was not able to sit or 
stand for any length of time.  Dr. Roberts concluded that the 
veteran's medical condition left him physically unable to 
hold any type of gainful employment.  In a January 2005 
letter, Dr. Roberts wrote that he continued to treatment the 
veteran, whose condition remained unchanged.  Dr. Roberts 
repeated that the veteran was unable to hold any type of 
gainful employment.  

Yet the preponderance of the evidence is actually negative.  
For example, at a December 2002 examination, the veteran 
reported that he had to stop working at the factory due to 
his diabetes, back problems, heart problems, hypertension, 
and residuals of hernia surgeries.  He denied any current 
episodes of diabetic ketoacidosis but did admit to some 
episodes of hypoglycemic reactions since he began taking 
insulin in October 2002.  He was on a restricted diet and his 
weight had been stable for several months.  The examination 
revealed that the veteran clearly had symptomatology relating 
to his diabetes mellitus (such as peripheral neuropathy and 
retinopathy).  Yet he also had symptoms relating to 
nonservice-connected conditions (such as ventral hernia and 
degenerative joint disease) which the VA examiner 
specifically concluded would preclude at least manual labor.  
Moreover, the examiner stated in his report that the 
veteran's 

service-connected diabetes mellitus 
complications would not preclude 
employment as a whole.  The veteran could 
work primarily a desk job, given his 
complications of diabetes, however, he 
would have to be retrained as he is only 
trained in manual labor skills.  

At a June 2005 VA diabetes mellitus examination, the veteran 
continued to complain of numbness and tingling in his feet 
and (to a lesser extent) his hands.  He also complained of 
burning pain in both his hands and feet and some difficulty 
with fine motor function and balance.  He said he had fallen 
four to five times in the past two-and-a-half years.  He 
complained of bilateral retinopathy and erectile dysfunction.  
Finally, he also complained of multi-joint osteoarthritis of 
his hips, knees and ankles, which he said limited standing 
and walking to short periods.  Following the examination and 
a review of the claims folder, the VA physician wrote as 
follows:

It is my medical opinion that the 
[veteran's] current disability [is]. . . 
not precluding him from seeking some type 
of gainful employment at this time.  He 
seems to be more limited from his 
osteoarthritis rather than from his 
neuropathy.  His diabetes seems to be 
well controlled and his eye[s] do not 
[seem] to be limiting him at this point.        

In an addendum report dated in December 2005, the same VA 
physician acknowledged that the veteran had mild loss of 
strength in the fine muscle of his hands as well as slowness 
of the fine motor function of his hands.  Yet the physician 
also noted that the veteran had good strength in the lower 
extremities and no paralysis or loss of strength.  

Particularly in light of the two VA examination reports (and 
the December 2005 addendum), the preponderance of the 
evidence simply does not permit a conclusion that the 
veteran's service-connected disabilities (as opposed to, say, 
his nonservice-connected osteoarthritis) actually prevent his 
employment.  In short, the evidence does not show that the 
service-connected disabilities (alone) place the veteran in a 
different position than that of similarly-rated veterans or 
actually prevent him from performing the physical and mental 
acts required for gainful employment.  Accordingly, the Board 
finds that referral of this case to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration is inappropriate, and that   the claim for a 
TDIU must be denied.  38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

With respect to his claim for a TDIU, the RO clearly advised 
the veteran of the first, second, and third elements required 
by Pelegrini II by a December 2003 letter.  He has never been 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to the claim.  However he has 
effectively been notified of the need to provide such 
evidence.  The December 2003 letter informed him that 
additional information or evidence was needed to support his 
claim and asked him to send the information or evidence to 
the RO.  In addition, a July 2003 statement of the case 
contained the complete text of 38 C.F.R. § 3.159(b)(1), which 
includes the "any evidence in the claimant's possession" 
language.  

With respect to the claim for an initial compensable rating 
for impotence, the veteran was provided adequate notice as to 
what constituted a timely substantive appeal in the January 
2005 Board remand and a November 2005 supplemental statement 
of the case.  Under these circumstances the veteran has been 
adequately informed of the need to submit relevant evidence 
in his possession concerning both claims. 

As detailed above, the claim for TDIU is being denied and the 
claim for an initial compensable rating for impotence is 
being dismissed.  Therefore, any failure of VA in providing 
the veteran with specific notice concerning disability 
ratings and/or effective dates concerning these claims is 
harmless error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Although proper notice was provided after the initial 
adjudication of the veteran's claims, he was not prejudiced 
thereby because this was harmless error.  VA satisfied its 
notice requirements by November 2005 and readjudicated the 
claims in a February 2006 supplemental statement of the case.  

VA, SSA, and private medical records are in the file.  The 
veteran underwent VA examinations in April 2002, December 
2002, and June 2005.  The reports of these examinations, 
along with addendums dated in December 2005, have been 
obtained and reviewed.  The veteran has not indicated that 
there are any outstanding records pertaining to his claims.  

VA has satisfied its duties to notify and assist the veteran, 
and additional development efforts would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claims.

ORDER

The veteran having failed to perfect an appeal through filing 
of a timely substantive appeal, the claim for an initial 
compensable rating for impotence is dismissed.

A TDIU is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


